Case 4:20-cr-10008-JLK Document 29 Entered on FLSD Docket 10/02/2020 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 20-10008-CR-JLK

UNITED STATES OF AMERICA
v.
JULIO CESAR DIAZ,

Defendant.
/

 

FACTUAL PROFFER
The United States of America and Defendant JULIO CESAR DIAZ (“Defendant”) agree that had

this case gone to trial, the United States would have proven the following facts, among others,
beyond a reasonable doubt:

On or about March 3, 2020, Defendant entered the Centennial Bank branch located at 701
Whitehead Street, Key West, Florida. The Defendant entered the bank and approached the teller,
who was not behind bullet resistant glass. The Defendant presented a handwritten note which said
that the Defendant wanted all the money in the teller’s drawer and that he had a gun. The teller
was in fear and did as she was instructed. The teller gave the Defendant the money in her cash
drawer which totaled $2,459.00. The Defendant then walked out of the bank with the money and
the handwritten note. The teller informed her coworkers of the robbery and triggered the bank’s
alarm system.

Surveillance footage from the bank clearly depict the Defendant as the robber. In a post-
Miranda video and audio recorded interview, the Defendant admitted to the robbery and said he
gave the teller a handwritten note which stated that he had a gun. The Defendant stated that he
had a gun in his waistband during the robbery but he did not use it. The gun was a 9mm Ruger

Security-9 pistol (serial number: 381-79435), which was subsequently seized by law enforcement.
Case 4:20-cr-10008-JLK Document 29 Entered on FLSD Docket 10/02/2020 Page 2 of 2

The United States and the Defendant agree that the Centennial Bank branch located at 701
Whitehead Street, Key West, Florida is insured by the Federal Deposit Insurance Corporation.

The United States and the Defendant agree that these facts, which do not include all of the
facts known to the government and the Defendant, are sufficient to prove the guilt of the Defendant
as to the crime of bank robbery, in violation of 18 U.S.C. § 2113(a),

ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

Date:_ 8/28/2020 By: |

LINDS A ZOPOULOS FRIEDMAN

Date: yo) ) 2 By:

 

 

NITORNE FOR naa

Date: Sy Jf 255 By: ie 2?

JULIO CESAR DIAK KN e/

 

DEFENDANT
